     Case 3:21-cv-00089-L-BN Document 5 Filed 03/25/21                 Page 1 of 1 PageID 14



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

CLEVELAND LOMAS,                                 §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §    Civil Action No. 3:21-CV-89-L-BN
                                                 §
GOLD’S GYM,                                      §
                                                 §
        Defendant.                               §

                                              ORDER

        The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 4) was entered on January 15, 2021. The Report recommends that this action be

dismissed without prejudice for lack of subject matter jurisdiction. No objections to the Report

were filed as of the date of this order, and the time to do so has passed.

        Having considered the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court dismisses without prejudice this action for lack of subject

matter jurisdiction.

        It is so ordered this 25th day of March, 2021.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Solo Page
